Per Curiam.
On account of conflict in the record as to the charge for which defendant was tried, and as to verdict of the jury, this Court ex mero motu sets aside the verdict returned and judgment rendered, and remands the case for further proceeding on the warrant as it appeared before the amendment, unless it shall be determined by the court that the warrant was amended before trial in Municipal-County Court, and, if so amended, then to be tried upon warrant as amended.
In respect to subsequent proceeding, attention is called to the case of S. v. White, 246 N.C. 587, 99 S.E. 2d 772, and cases cited.
Remanded.